Citation Nr: 0013950	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  97-30 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for lumbosacral strain 
(claimed as a back disability) as secondary to the service-
connected disability of bilateral knee pain.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The veteran served on active duty from May 1995 to February 
1993.  

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a January 1997 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Department of 
Veterans Affairs (VA) Regional Office (RO) in which service 
connection for lumbosacral strain (claimed as a back 
disability) as secondary to the service-connected disability 
of bilateral knee pain was denied.  

The above referenced issues were remanded to the RO in June 
1999.  The request development has been accomplished and the 
case has been returned to the Board for further appellate 
review.  


FINDING OF FACT

The veteran has not presented competent medical evidence of a 
current back disability.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
lumbosacral strain (claimed as a back disability) as 
secondary to the service connected disability of bilateral 
knee pain is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal for 
service connection, the threshold question to be answered is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, one that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107; Murphy at 81.

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a) (1999).  
A claim for secondary service connection, like all claims, 
must be well grounded.  Reiber v. Brown, 7 Vet. App. 513, 516 
(1995).  The veteran has the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is one 
that is plausible, capable of substantiation, or meritorious 
on its own.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In a case such as this, where the 
determinative issue involves a question of medical causation, 
i.e., whether the claimed condition is etiologically linked 
to a service-connected disability, competent medical evidence 
in support of the claim is required for the VA to find the 
claim well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992).  The veteran has the burden to 
bring evidence to render plausible the existence of the 
disability for which he is claiming service connection in 
order to establish a well-grounded claim.  

With regard to the element of a claim for service connection 
requiring the existence of a current disability, the Board 
notes that a veteran's statements as to subjective 
symptomatology alone without medical evidence of an 
underlying impairment capable of causing the symptom alleged, 
generally cannot constitute plausible evidence of the 
existence of a current disability for VA service connection 
purposes.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
For example, where medical science has been unable to 
determine with certainty an underlying cause of certain 
symptoms, even when alleged in common by numerous veterans 
who constitute a specific population of veterans rather than 
just by one veteran, special legislation has been required to 
enable VA to assist that population of veterans.  38 U.S.C.A. 
§ 1117 (West 1991 and Supp. 1999); 38 C.F.R. § 3.317 (1999); 
see also Hayes v. Brown, 9 Vet. App. 67, 72 (1996) (holding 
that, although appellant as a lay person can certainly 
provide an account of symptoms he experiences, the appellant 
is not competent to provide a medical diagnosis).

The veteran claims that he has a back disability, which is a 
result of his service-connected disability of bilateral knee 
pain.  At the January 1998 RO hearing the veteran testified 
that he developed a back pain due to instability of his 
knees.  He stated that Dr. Marrero told him that he had back 
spasms and loss of lordotic curve were due to his knee 
disability.  Rating decisions of record confirm that the 
veteran has been service connected for disability of 
bilateral knee pain since 1993.  The VA examined the veteran 
in March 1998 and August 1999.  A back disability was not 
found on either examination.  

The March 1998 examination report indicated that the veteran 
had a full and complete range of lumbar spine motion.  There 
was no painful motion, weakness, lack of endurance or loss of 
coordination of the lumbar spine.  There was no objective 
evidence of painful motion of the lumbar spine or lumbar 
spasm.  There was no objective evidence of tenderness to 
palpation on the lumbar paravertebral muscles.  There was no 
objective weakness of the legs.  There were no postural 
abnormalities or fixed deformities of the back.  The 
musculature was normal and there were no neurologic 
abnormalities or muscular atrophy.  The veteran's gait was 
normal.  The examiner noted that he reviewed the claims 
folder carefully.  He indicated that there was negative 
lumbar spine pathology.  

At the August 1999 VA examination the veteran's range of 
lumbar spine motion was 90 degrees flexion and 20 degrees 
extension.  Right and left lateral bending was 30 degrees and 
right and left rotation was 45 degrees.  Pain was noted at 80 
to 90 degrees forward flexion.  There was no additional 
limitation due to fatigue, weakness, or lack of endurance.  
Tenderness was noted at paravertebral muscles L5 on the 
right.  There were no postural abnormalities and the 
musculature of the back was symmetrical.  There were no 
neurological abnormalities.  X-rays showed that 
intervertebral disc spaces and vertebral body heights were 
well preserved.  Straightening of lumbar lordis by spasm was 
noted.  The X-ray study was normal.  The diagnosis was no 
evidence of back pathology found on the physical examination.  
The examiner noted that the claims folder was reviewed and 
that the record was silent to back injuries.  There was no 
back pathology other than subjective tenderness to palpation 
of the right L5.  

The veteran submitted a nexus opinion and medical records 
from a private physician.  Progress notes, dated December 
1997 to December 1998; show that the veteran 's diagnosis was 
chronic low back pain.  In December 1997 the veteran's range 
of motion was full.  There were no muscular or neurologic 
abnormalities and X-rays were negative.  The private 
physician wrote, in January 1998, that he saw the veteran and 
provided the diagnosis of chronic low back pain.  In March 
1998 there were no objective findings.  Lumbar tenderness was 
noted in September 1998, however there were no neurologic 
abnormalities.  Paraspinal tenderness was noted in December 
1998.  The private physician wrote, in February 1999, that 
the veteran had persistent low back pain with negative work-
up.  He opined that the veteran's back pain may be related to 
his service-connected chronic knee problems.  

A review of the evidence shows that neither the VA examiners 
nor the private physician found back pathology to 
substantiate the veteran's complaints of low back pain.  The 
March 1998 and August 1999 VA examiners found that there was 
no back pathology.  The private physician in December 1997, 
March 1998 and February 1999 establish that there were no 
objective findings.  

In claiming service connection for lumbosacral strain 
(claimed as a back disability), the veteran is claiming 
service connection for symptoms rather than for an underlying 
disability from which the symptoms derive.  With regard to 
the element of a claim for service connection requiring the 
existence of a current disability, the Board notes that a 
veteran's statements as to subjective symptomatology alone, 
without medical evidence of an underlying impairment capable 
of causing the symptom alleged, generally cannot constitute 
plausible evidence of the existence of a current disability 
for VA service connection purposes.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999); see also Hayes v. Brown, 9 Vet. App. 
67, 72 (1996) (holding that, although appellant as a lay 
person can certainly provide an account of symptoms he 
experiences, the appellant is not competent to provide a 
medical diagnosis).

No medical evidence has been presented or secured in this 
case to render plausible a claim that a back disability 
exists currently that accounts for the symptoms described by 
the veteran or that symptoms for which the veteran claims 
service connection, constitute, in themselves, a current 
disability for the purposes of establishing a well grounded 
claim for service connection for lumbosacral strain (claimed 
as a back disability).  Accordingly, the claim for service 
connection for lumbosacral strain (claimed as a back 
disability) is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


ORDER

Entitlement to service connection for a lumbosacral strain as 
secondary to the service-connected disability of bilateral 
knee pain is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

